Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDEMNT TO EMPLOYMENT AGREEMENT (the “Amendment”), effective as of
November 6, 2013, is entered into by CEVA, Inc. (the “Parent”), CEVA D.S.P. Ltd.
(the “Company”) and Yaniv Arieli, the Chief Financial Officer of the Parent and
the Company (the “Employee”).

In consideration of the mutual covenants and promises contained in this
Amendment, including the potential non-competition benefits for the Parent and
the Company, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Amendment,
the parties agree as follows:

1. Current Agreement. The Company and Employee entered into an employment
agreement, effective as of August 1, 2005 (the “Agreement”).

2. Change in Control. Notwithstanding any provision to the contrary in the
Agreement, in the event that Employee’s at-will employment relationship is
terminated by the Employee for Good Reason (as defined below) or by the Company,
or any acquiring or succeeding corporation of the Company or the Parent, without
Cause (as defined below) within 12 months after a Change in Control (as defined
below), the Company shall pay to the Employee an amount equal to the
compensation to which the Employee would otherwise have been entitled had the
Employee remained employed by the Company for two years after such termination
(based on the Employee’s salary as in effect on the date of termination),
(ii) the Company shall continue to provide to the Employee medical and pension
benefits for two years after such termination and any other benefits as the
Company is required to do so by the laws of the jurisdiction in which the
Employee is employed (to the extent such benefits can be provided to
non-employees, or to the extent such benefits cannot be provided to
non-employees, then the cash equivalent thereof), and (iii) the vesting of any
equity awards granted to the Employee by the Parent shall accelerate in full.
The payment to the Employee of the amounts payable hereunder shall (i) be
contingent upon the execution by the Employee of a release in a form reasonably
acceptable to the Company, and (ii) constitute the sole remedy of the Employee
in the event of a termination of the Employee’s employment in the circumstances
set forth herein.

3. Definition of Cause. For purposes of this Amendment, “Cause” shall mean (a) a
good faith finding by the Board of Directors of the Parent that the Employee has
failed to perform his reasonably assigned duties for the Company or the Parent
and has failed to remedy such failure within 15 days following written notice
from the Company to the Employee notifying him of such failure; (b) the Employee
has willfully engaged in illegal conduct or gross misconduct which is materially
and demonstrably injurious to the Company and/or the Parent; (c) the conviction
of the Employee of, or the entry of a pleading of guilty or nolo contendere (or
any analogous proceeding) by the Employee to, any crime involving moral
turpitude or any felony; (d) the Employee is adjudicated bankrupt or makes any
arrangement or composition with the Employee’s creditors; or (e) the Employee
becomes of unsound mind or is committed as patient for the purposes of any
legislation relating to mental health



--------------------------------------------------------------------------------

4. Definition of Change in Control. For purposes of this Amendment, “Change in
Control” shall mean the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Parent, a transaction involving
the sale of the voting stock of the Parent or a sale or other disposition of all
or substantially all of the assets of the Parent in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of the common stock of the Parent immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the resulting or
acquiring corporation in such Business Combination in substantially the same
proportions as their ownership of the common stock of the Parent immediately
prior to such Business Combination.

5. Definition of Good Reason. For purposes of this Amendment, “Good Reason”
shall mean the occurrence, without the Employee’s written consent, of any of the
events or circumstances set forth in clauses (a) through (e) below.
Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason if such event or
circumstance has been fully corrected and the Employee has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first notice of
termination for Good Reason given by the Employee) within 15 days following
written notice from the Employee to the Company notifying the Company of such
event.

(a) The assignment to the Employee of duties inconsistent in any material
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority or responsibilities, or any other action or
omission by the Company or the Parent which results in a material diminution in
such position, authority or responsibilities.

(b) A reduction in the Employee’s annual base salary as set forth in Section 1.a
of the Agreement or as may be increased from time to time in accordance with
Section 1.a of the Agreement, except for a comparable reduction in salary
affecting all similarly situated employees.

(c) The failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy) (a “Benefit Plan”) in which the Employee
participates or which is applicable to the Employee, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such Benefit Plan, (ii) continue the Employee’s
participation therein (or in such substitute or alternative Benefit Plan), or in
any equity plan of the Company or the Parent, on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of the
Employee’s participation relative to other participants, than the basis existing
on the date hereof or as may be agreed from time to time by the Company and the
Employee or (iii) award cash bonuses to the Employee in amounts and in a manner
substantially consistent with awards to other members of the senior management
team in light of the Employee’s title and responsibilities.

 

- 2 -



--------------------------------------------------------------------------------

(d) A change by the Company in the location at which the Employee performs his
principal duties for the Company to a new location that is both (i) outside a
radius of 60 kilometers from the Employee’s principal residence and (ii) more
than 35 kilometers from the location at which the Employee performs his
principal duties for the Company.

(e) Any material breach by the Company of this Agreement.

For purposes of this Amendment and the Agreement, the Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness.

6. Full Force and Effect. All other terms of the Agreement shall remain in full
force and effect.

7. Entire Agreement. This Amendment and the Agreement constitute the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter set
forth herein and in the Agreement, except for those agreements expressly
referenced in the Agreement.

8. Amendment. This Amendment may be amended or modified only by a written
instrument executed by both the Company and the Employee.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any corporation with which, or into which, the Company may be merged or which
may succeed to the Company’s assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CEVA, Inc. By:  

/s/ Gideon Wertheizer

       Gideon Wertheizer        Chief Executive Officer CEVA D.S.P. Ltd. By:  

/s/ Gideon Wertheizer

       Gideon Wertheizer        Chief Executive Officer EMPLOYEE

/s/ Yavie Arieli

Yaniv Arieli

 

- 4 -